DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 26, 2022.
Applicant's election with traverse of Species I in the reply filed on September 26, 2022 is acknowledged.  The traversal is on the ground(s) that the Office Action failed to present a prima facie restriction and no serious burden to examine both previously listed Species.  This is not found persuasive because the species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. In the instant Application, FIGS. 1-3 show a narrowing interior sidewall that allows water to reach a drain while examples in FIGS. 4-6 show a narrowing exterior sidewall that allows water to reach a drain. Species I allows the fluid to flow through the device and Species II allow the fluid to flow over or across the device. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. Furthermore, no claim is generic to the two Species . There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
	The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
	The species or groupings of patentably indistinct species have acquired a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device is positioned over the top of a drain, permits the sprayed first fluid to reach the drain under the device as recited in claim 1 (Figure 1 shows the device 100 and drain inlets 130 and 131 are formed as one unitary unit. It is unclear how the device can be positioned over the top of a drain. Furthermore, the drains first and second drain inlets 130 and 131 are located on the device 100 and not under the device 100) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Similar objection applies to the limitations “the device permitting the sprayed first fluid to flow under the device to the drain” as recited in Claim 8 and “drain path through the device permitting the sprayed first fluid to flow through the device to the drain” as recited in Claim 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: “first fluid” in line 4 should read --a first fluid.--  Same objection applies to all pending claims. 
Claim 4 is objected to because of the following informalities: “wherein orifices of the second plurality of fluid outlets are a different diameter than orifices of the first plurality of fluid outlets” in lines 1-5 should read -- wherein a plurality of orifices of the second plurality of fluid outlets are in different diameter than a plurality of orifices of the first plurality of fluid outlets.--
Claim 6 is objected to because of the following informalities: “the chamber” in line 1 should read -- the first chamber.--  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the device is positioned over the top of a drain, permits the sprayed first fluid to reach the drain under the device as recited in claim 1. However, Figure 1 shows the device 100 and drain inlets 130 and 131 are formed as one unitary unit. It is unclear how the device can be positioned over the top of a drain. Furthermore, the drains first and second drain inlets 130 and 131 are located on the device 100 and not under the device 100. 
Similar rejection applies to the limitations “the device permitting the sprayed first fluid to flow under the device to the drain” as recited in Claim 8 and “drain path through the device permitting the sprayed first fluid to flow through the device to the drain” as recited in Claim 9. Clarification is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top of a drain" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Same rejection applies to all pending claims.
The terms “mat shape” in claim 1 are relative terms which renders the claim indefinite. The terms “mat shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The exact shape, size and geometry needed to meet the claim limitation is not known.
The terms “elevating shape” in claim 2 are relative terms which renders the claim indefinite. The terms “elevating shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The exact shape, size, height and geometry needed to meet the claim limitation is not known. Similar rejection applies to the terms “narrowing shape” in the pending claim.
The above are just examples of inconsistencies and problematic issues noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies. For the purpose of examination, the claims will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veurink et al. (US 2015/0143625. Veurink hereinafter).
With respect to claim 1, Veurink discloses a fluid spraying device (100 and 200. Figs. 1-6) comprising: a first chamber (spray chamber 108) comprising: a first fluid inlet (120) configured to receive a first fluid input; and a first plurality of fluid outlets (125 and 129) configured to (capable of) spray the received first fluid to a first point or area of convergence (Paragraphs [0034] and [0035]); a drain feature (130, 131 and 132) that, when the device is positioned over the top of a drain (132), permits the sprayed first fluid to reach the drain under the device; and a low profile or mat shape (105 and 110) permitting a user to use and stand on the fluid spraying device when installed on a floor and when embedded in the floor.
With respect to claim 2, Veurink discloses the fluid spraying device further comprising: the first chamber further comprising: a second fluid inlet (121) configured to receive a second fluid input.
With respect to claim 3, Veurink discloses the fluid spraying device further comprising: the first chamber further comprising: a second plurality of fluid outlets (126 and 128) configured to spray received fluid to a second point or area of convergence (Paragraphs [0034] and [0035]).
With respect to claim 4, Veurink discloses wherein orifices (126a/b and 128a/b) of the second plurality of fluid outlets are a different diameter than orifices (125a/b and 129a/b) of the first plurality of fluid outlets (Paragraphs [0003], [0019], [0028], [0033] and [0052]).
With respect to claim 5, Veurink discloses wherein the received first and second fluids are mixed in the first chamber (Fig. 2).
With respect to claim 6, Veurink discloses wherein the chamber is formed by only one component (105. Fig. 2).
With respect to claim 8, Veurink discloses wherein the drain feature comprises an elevating shape (Same as the Applicant’s configuration) of the device permitting the sprayed first fluid to flow under the device to the drain.
With respect to claim 9, Veurink discloses wherein the drain feature comprises a drain path (from 130/131 to 132) through the device permitting the sprayed first fluid to flow through the device to the drain.
With respect to claim 10, Veurink discloses the fluid spraying device further comprising: a second chamber (133 and 134) comprising: a sprayed fluid inlet (130 and 131) configured to receive the sprayed first fluid; and a sprayed fluid outlet (defined by the drain path) directing the received sprayed first fluid to the drain under the device.
With respect to claim 11, Veurink discloses wherein the sprayed fluid outlet is defined by a narrowing shape (Same as the Applicant’s configuration) of the first chamber above the drain.
With respect to claim 12, Veurink discloses wherein the device is compact and portable (Same as the Applicant’s configuration) for transportation to and use at a plurality of locations.
With respect to claim 13, Veurink discloses wherein the first plurality of fluid outlets comprises a first orifice pattern (125a/b and 129a/b) in a first area of the device and a second orifice pattern (126a/b and 128a/b) in a second area of the device, orifices in the first and second orifice patterns having different angles based on the point or area of convergence (Figs. 1-6. Paragraphs [0003], [0019], [0028], [0033] and [0052]).
With respect to claim 14, Veurink discloses wherein the first and second orifice patterns are different (Figs. 1-6. Same as the Applicant’s configuration).
With respect to claim 15, Veurink discloses a fluid sprayer (100 and 200. Figs. 1-6) comprising: a low profile or mat shape (105 and 110) permitting a user to use and stand on the fluid sprayer when installed on a floor and when embedded in the floor; and a drain path (from 130/131 to 132) through the fluid sprayer permitting the fluid sprayer to drain fluid sprayed by the fluid sprayer through the fluid sprayer to a drain (132).
With respect to claim 16, Veurink discloses the fluid sprayer of further comprising: a spray chamber (108) the fluid enters before being sprayed; and a drain chamber (133 and 134) the fluid enters after being sprayed.
With respect to claim 17, Veurink discloses the fluid sprayer further comprising: a plurality of spray inlets (120-123) providing fluid to the spray chamber; and a plurality of drain inlets (130 and 131) providing sprayed fluid to the drain chamber.
With respect to claim 18, Veurink discloses the fluid sprayer further comprising: a plurality of sets of spray outlets (125a/b-129a/b) coordinated to spray the fluid in different directions to a point or area of convergence Paragraphs [0034] and [0035]).



Claims 1-3, 5, 6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucian (US 3,292,185).
With respect to claim 1, Lucian discloses a fluid spraying device (All elements shown in Figs. 1-5 especially the embodiment shown in Fig. 4) comprising: a first chamber (11 and 15) comprising: a first fluid (cold water) inlet configured to receive a first fluid (cold water) input; and a first plurality of fluid outlets (inner 14. Fig. 4) configured to (capable of) spray the received first fluid to a first point or area of convergence; a drain (unmarked drain holes shown near “10” in Fig. 1 and hole shown in Fig. 4 near bottom portion 20. See Fig. 4 with additional annotations below) feature that, when the device is positioned over the top of a drain, permits the sprayed first fluid to reach the drain under the device; and a low profile or mat shape (9) permitting a user to use and stand on the fluid spraying device when installed on a floor and when embedded in the floor.
With respect to claim 2, Lucian discloses the fluid spraying device further comprising: the first chamber further comprising: a second fluid (hot water) inlet configured to receive a second fluid (hot water) input.
With respect to claim 3, Lucian discloses the fluid spraying device further comprising: the first chamber further comprising: a second plurality of fluid outlets (outer 14. Fig. 4) configured to spray received fluid to a second point or area of convergence.
With respect to claim 5, Lucian discloses wherein the received first and second fluids are mixed in the first chamber.
With respect to claim 6, Lucian discloses wherein the chamber is formed by only one (flexible) component (Figs. 1 and 4).
With respect to claim 8, Lucian discloses wherein the drain feature comprises an elevating shape (open top recess or basin of 9) of the device permitting the sprayed first fluid to flow under the device to the (lower opening of the) drain.
With respect to claim 9, Lucian discloses wherein the drain feature comprises a drain path (See Fig. 4 with additional annotations below) through the device permitting the sprayed first fluid to flow through the device to the (lower opening of the) drain.
With respect to claim 10, Lucian discloses the fluid spraying device further comprising: a second chamber (open top recess or basin of 9) comprising: a sprayed fluid inlet (defined by the top rim of 9. See Fig. 4 with additional annotations below) configured to receive the sprayed first fluid; and a sprayed fluid outlet (defined by the flat top surface of the recess/basin 9) directing the received sprayed first fluid to the drain under the device (via the angled sidewall of 14).
With respect to claim 11, Lucian discloses wherein the sprayed fluid outlet is defined by a narrowing shape (defined by the angled sidewall of 14) of the first chamber above the drain.
With respect to claim 12, Lucian discloses wherein the device is compact and portable (mat 9 is removable) for transportation to and use at a plurality of locations.
With respect to claim 13, Lucian discloses wherein the first plurality of fluid outlets comprises a first orifice pattern in a first (lower body portions. Col. 3, lines 9-11) area of the device and a second orifice pattern in a second (upper body portions. Col. 3, lines 1-3) area of the device, orifices in the first and second orifice patterns having different angles based on the point or area of convergence (Fig. 4).
With respect to claim 14, Lucian discloses wherein the first and second orifice patterns are different (Col. 3, lines 1-24).
With respect to claim 15, Lucian discloses a fluid sprayer (All elements shown in Figs. 1-5 especially the embodiment shown in Fig. 4) comprising: a low profile or mat shape (9) permitting a user to use and stand on the fluid sprayer when installed on a floor and when embedded in the floor; and a drain path (See Fig. 4 with additional annotations below) through the fluid sprayer permitting the fluid sprayer to drain fluid sprayed by the fluid sprayer through the fluid sprayer to a drain (lower opening of the drain path).
With respect to claim 16, Lucian discloses the fluid sprayer of further comprising: a spray chamber (11 and 15) the fluid enters before being sprayed; and a drain chamber (open chamber defined by 14 and 20 of mat 9) the fluid enters after being sprayed.
With respect to claim 17, Lucian discloses the fluid sprayer further comprising: a plurality of spray inlets (hot and cold water inlets) providing fluid to the spray chamber; and a plurality of drain inlets (defined by the top rim of 9 and inlet openings marked as drain feature. See Fig. 4 with additional annotations below) providing sprayed fluid to the drain chamber.
With respect to claim 18, Lucian discloses the fluid sprayer further comprising: a plurality of sets of spray outlets (14) coordinated to spray the fluid in different directions to a point or area of convergence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lucian.
With respect to claim 4, Lucian discloses the device as in claim 3 except for wherein orifices of the second plurality of fluid outlets are a different diameter than orifices of the first plurality of fluid outlets.
However, it would have been an obvious matter of design choice to make the orifices of the second plurality of fluid outlets are a different diameter than orifices of the first plurality of fluid outlets, since such a modification would have involved a mere change in the size of a component (orifices).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since there is only a finite number of solutions (modifying the number and size of orifices) to produce a predictable solution (spray pattern, distance, angle and convergence point), with a reasonable expectation of success, a person of ordinary skill would has a good reason to pursue the known options within his or her technical grasp. 

    PNG
    media_image1.png
    172
    584
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a fluid spraying device: Ocana, Reavis, Pearlman, Sypal, Warnick and Jarosinski.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 14, 2022